




Exhibit 10.7


RESTRICTED SHARE AWARD AGREEMENT UNDER THE DREAMWORKS ANIMATION SKG, INC.
AMENDED AND RESTATED 2008 OMNIBUS INCENTIVE COMPENSATION PLAN, dated as of
October «Day», 2014, between DreamWorks Animation SKG, Inc., a Delaware
corporation (the “Company”), and Lew Coleman.


This Restricted Share Award Agreement (this “Award Agreement”) sets forth the
terms and conditions of an award of [•] performance-based restricted shares
(this “Award”) of the Company’s Class A Common Stock, $0.01 par value (“Share”),
that are subject to certain restrictions on transfer and risks of forfeiture and
other terms and conditions specified herein (“Restricted Shares”), and that are
granted to you under the DreamWorks Animation SKG, Inc. Amended and Restated
2008 Omnibus Incentive Compensation Plan (the “Plan”). This Award provides you
with the opportunity to earn, subject to the terms of this Award Agreement,
Shares, as set forth in Section 3 of this Award Agreement.


THIS AWARD IS SUBJECT TO ALL TERMS AND CONDITIONS OF THE PLAN AND THIS AWARD
AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE DISPUTE RESOLUTION PROVISIONS SET
FORTH IN SECTION 10. BY SIGNING YOUR NAME BELOW, YOU WILL HAVE CONFIRMED YOUR
ACCEPTANCE OF THE TERMS AND CONDITIONS OF THIS AWARD AGREEMENT.


SECTION 1. The Plan. This Award is made pursuant to the Plan, all the terms of
which are hereby incorporated in this Award Agreement, including but not limited
to the provisions of Section 6(e) of the Plan. In the event of any conflict
between the terms of the Plan and the terms of this Award Agreement, the terms
of this Award Agreement shall govern. Except as explicitly set forth in this
Award Agreement, in the event of any conflict between the terms of this Award
Agreement and the terms of any individual employment agreement between you and
the Company or any of its Affiliates (an “Employment Agreement”), this Award
Agreement will govern. Notwithstanding any provision of this Award Agreement to
the contrary, in the event of any conflict between the terms of Section 6(e) of
the Plan, on the one hand, and this Award Agreement or your Employment
Agreement, on the other hand, the terms of Section 6(e) of the Plan shall govern
except with respect to vesting of the Restricted Shares upon an event of
termination of your employment by the Company without cause (as defined in your
Employment Agreement) or by you for good reason (as defined in your Employment
Agreement), which shall be governed by the terms Section 3(a)(iv) or Section
3(b) of this Award Agreement, as applicable.


SECTION 2. Definitions. Capitalized terms used in this Award Agreement that are
not defined in this Award Agreement have the meanings as used or defined in the
Plan. As used in this Award Agreement, the following terms have the meanings set
forth below:


“Business Day” means a day that is not a Saturday, a Sunday or a day on which
banking institutions are legally permitted to be closed in the City of New York.


“Determination Date” means the date as soon as reasonably practicable following
the applicable Performance Period, but in no event later than March 15 of the
year following the end of the applicable Performance Period, as determined by
the Committee, on which the Committee determines whether the Performance Goal
has been achieved.


“Performance Goal” means the goal set forth on Schedule A, the achievement of
which determines whether the Restricted Shares shall be eligible to vest
pursuant to this Award Agreement.


“Performance Period” means the period beginning on January 1, 2015 and ending on
December 31, 2015 or December 31, 2016.

1



--------------------------------------------------------------------------------




“Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations and other interpretive guidance promulgated
thereunder, as in effect from time to time.


“Service Completion Date” means each of the dates specified in the table in
Section 3(a)(i) of this Award Agreement on which the service requirement ends
with respect to the portion of the Restricted Shares specified in such table.


“Vesting Date” means the date on which both the service requirements and
performance requirements with respect to a portion of the Restricted Shares
subject to this Award Agreement are satisfied. For the first two portions of the
Restricted Shares, the Vesting Date will be the later of the Service Completion
Date and the date on which the Committee determines that the Performance Goal
has been achieved. For the remaining portions of the Restricted Shares, the
Vesting Date will be Service Completion Date, provided that the Committee
determines that the Performance Goal has been achieved.


SECTION 3. Vesting and Delivery. (a) Performance-Based Vesting. (i) On each
Service Completion Date, the service requirements with respect to the portion of
the Restricted Shares specified in the table below. On each Determination Date,
the Committee shall determine whether the Performance Goal has been achieved for
the applicable Performance Period and shall provide notice to you of such
determination as soon as reasonably practicable following such determination in
accordance with Section 11 of this Award Agreement. Except as otherwise
determined by the Committee in its sole discretion, which shall be subject to
Section 6(e) of the Plan, or provided in your Employment Agreement or in Section
3 of this Award Agreement, vesting of the Restricted Shares is contingent on the
attainment of the Performance Goal as set forth on Schedule A. Accordingly,
unless otherwise determined by the Committee in its sole discretion in
accordance with Section 6(e) of the Plan or provided in your Employment
Agreement or in Section 3 of this Award Agreement, your Restricted Shares will
not vest unless the Committee determines that the Performance Goal has been
achieved.


Service Completion Date
Percentage of the Restricted Shares Scheduled to Vest
Number of the Restricted Shares
Scheduled to Vest
October [•], 2015
25%
[•]
October [•], 2016
25%
[•]
October [•], 2017
25%
[•]
October [•], 2018
25%
[•]


Upon a determination by the Committee that the Performance Goal has been
achieved, and subject to the provisions of the Plan and this Award Agreement, on
each Vesting Date, if you remain employed by the Company until the applicable
Service Completion Date, the Restricted Shares subject to this Award Agreement
will become fully vested and nonforfeitable, and the restrictions set forth in
this Award Agreement shall lapse, in an amount equal to the percentage of
Restricted Shares as corresponds to the applicable Service Completion Date, as
indicated above. Furthermore, pursuant to Section 4 of this Award Agreement and
except as otherwise determined by the Committee in its sole discretion in
accordance with Section 6(e) of the Plan or provided in your Employment
Agreement or in Section 3 of this Award Agreement, in order for any Restricted
Shares to vest and the restrictions thereon set forth in this Award Agreement to
lapse, the Committee must determine that the Performance Goal has been achieved
and you must be employed by the Company or an Affiliate on the applicable
Service Completion Date. For the avoidance of doubt, if the Committee determines
on the first Determination Date that the Performance Goal has not been
satisfied, the portion of the Restricted Shares corresponding to the first
Service Completion Date will remain unvested and outstanding and, provided that
the Committee determines that the Performance Goal has been achieved on the
second Determination Date, such Restricted Shares will vest on the second
Vesting Date, along with the second portion of the Restricted Shares.

2



--------------------------------------------------------------------------------




(ii) In the event that, prior to the final Vesting Date, you commence a leave of
absence (whether paid or unpaid) in accordance with the Company’s policies as in
effect from time to time, your Restricted Shares will remain outstanding
pursuant to the terms of this Section 3(a)(ii). Solely for purposes of this
Award Agreement, your employment with the Company and its Affiliates will be
deemed to continue until the earlier of (A) the six-month anniversary of the
date that your leave of absence began and (B) March 15 of the year following the
year in which your leave of absence began (the earlier of such dates, the “Final
Return Date”). Therefore, in the event any Restricted Shares are outstanding on
the date your leave of absence began, such Restricted Shares will remain
outstanding until the Final Return Date and, if any portion of such Restricted
Shares would otherwise have vested during that period had you not been on a
leave of absence, that portion will vest on the date that such Restricted Shares
would have otherwise vested. If you return to active employment prior to the
Final Return Date, any outstanding Restricted Shares will remain outstanding
following that date in accordance with their terms. In the event that you do not
return to active employment with the Company or its Affiliates prior to the
Final Return Date, then except as set forth in your Employment Agreement or as
otherwise determined by the Committee in its discretion or as otherwise set
forth in Section 3 of this Award Agreement, your rights with respect to your
outstanding Restricted Shares for which the Vesting Date has not yet occurred
will immediately terminate upon the Final Return Date, and you will be entitled
to no further payments or benefits with respect thereto.


(iii) In the event that your employment with the Company is subject to an
Employment Agreement, and prior to the earlier of (x) the expiration or
termination of such Employment Agreement and (y) the final Vesting Date, the
Company determines that you shall no longer be required to perform services for
the Company or its Affiliates as specified in your Employment Agreement even
though your Employment Agreement will remain in effect until its scheduled
expiration date, then provided that you continue to comply with the terms of
your Employment Agreement (but, for the avoidance of doubt, excluding any terms
requiring you to perform such services as the Company has determined you are no
longer required to perform), solely for purposes of Sections 3 and 4 of this
Award Agreement, you will be deemed to remain employed until the earlier of (A)
the scheduled expiration date of your Employment Agreement and (B) March 15 of
the year following the year in which you ceased to perform services for the
Company and its Affiliates. Upon the earlier of the events described in clauses
(A) and (B) of the immediately preceding sentence, your employment with the
Company and its Affiliates will be deemed to terminate, and your rights with
respect to any outstanding Restricted Shares for which the Vesting Date has not
yet occurred will terminate, and you will be entitled to no further payments or
benefits with respect thereto. For the avoidance of doubt, except as otherwise
set forth in your Employment Agreement, in no event will the scheduled
expiration of your Employment Agreement, or termination of your employment for
any reason thereafter, be deemed to be a termination of your employment that is
subject to Section 3(a)(iv) or 3(a)(v) of this Award Agreement.


(iv) In the event that your employment with the Company is terminated due to an
involuntary termination by the Company without cause (as defined in your
Employment Agreement) or a termination by you for good reason (as defined in
your Employment Agreement), except as otherwise set forth in Section 3(b) of
this Award Agreement, any then outstanding Restricted Shares that you hold
pursuant to this Agreement shall be treated as follows. If such termination
occurs prior to the date on which the Committee determines that the Performance
Goal has been achieved, the service requirements for all such outstanding
Restricted Shares shall be deemed to have been met. On the applicable
Determination Date, if the Committee determines that the Performance Goal has
been achieved, all outstanding Restricted Shares shall immediately vest. If, on
the final Determination Date, the Committee determines that the Performance Goal
has not been achieved, then all such Restricted Shares shall be immediately
forfeited in accordance with Section 4 of this Award Agreement. If such
termination occurs on or following the date on which the Committee determines
that the Performance Goal has been achieved, provided that the Committee has
determined that the Performance Goal has been achieved, all outstanding
Restricted Shares will be treated as time-based awards pursuant to the relevant
provision of your Employment Agreement. Notwithstanding any provision of this
Section 3(a)(iv) or Section 3(b) of this Award Agreement to the contrary, in the
event of a change of control (as defined in your Employment Agreement) following
a termination of employment without cause or for good reason, but prior to the
date

3



--------------------------------------------------------------------------------




on which the Committee determines that the Performance Goal has been achieved,
any then outstanding Restricted Shares will immediately vest upon such change of
control.


(v) In the event that your employment with the Company is terminated due to
incapacity (as defined in your Employment Agreement) or death, regardless of
whether such termination occurs prior to, on or after the applicable
Determination Date, then all outstanding Restricted Shares shall be treated as
time-based vesting awards and be subject to the relevant provision(s) of your
Employment Agreement, provided that, in the event such termination occurs on or
after the final Determination Date, the Committee has determined that the
Performance Goal has been achieved. In the event of any termination pursuant to
this Section 3(a)(v), any Restricted Shares that do not vest pursuant to your
Employment Agreement will be forfeited pursuant to Section 4 of this Award
Agreement.


(b) Vesting following a Change of Control. In the event of a change of control
(as defined in your Employment Agreement) prior to the date on which the
Committee determines that the Performance Goals has been achieved, the
Performance Goal shall be deemed to have been achieved, but, except as
explicitly set forth in this Section 3(b) or Sections 3(a)(iv) and 3(d) of this
Award Agreement, all outstanding service requirements shall continue and each
portion of the outstanding Restricted Shares shall vest on the applicable
Service Completion Date. For the avoidance of doubt, if a change of control
occurs prior to the date on which the Committee determines that the Performance
Goal has been achieved but following the applicable Service Completion Date, the
Vesting Date shall be deemed to be the effective date of the change of control.
Notwithstanding the foregoing, and subject to the procedures set forth in your
Employment Agreement, if, during the one-year period following a change of
control, your employment is terminated by the Company without cause (as defined
in your Employment Agreement) or you terminate your employment for good reason
(as defined in your Employment Agreement), then all outstanding Restricted
Shares will immediately vest. For purposes of this Section 3(b), in the event
that you are no longer subject to an Employment Agreement on the date your
employment terminates due to its prior expiration, the terms “cause” and “good
reason” shall have the meanings set forth in your Employment Agreement
immediately prior to its expiration.


(c) Delivery of Shares. On or following the date of this Award Agreement, the
Restricted Shares subject to this Award Agreement shall be evidenced in such
manner as the Company shall determine. Any certificate or book entry issued or
entered in respect of such Restricted Shares shall be registered in your name
and shall bear an appropriate legend referring to the terms, conditions and
restrictions applicable to the Restricted Shares, substantially in the following
form:


“The transferability of the shares of stock represented hereby is subject to the
terms and conditions (including forfeiture) of the DreamWorks Animation SKG,
Inc. Amended and Restated 2008 Omnibus Incentive Compensation Plan and an Award
Agreement, as well as the terms and conditions of applicable law. Copies of such
Plan and Agreement are on file at the offices of DreamWorks Animation SKG, Inc.”


The Company shall require that the certificates or book entry credits evidencing
title of the Restricted Shares be held in custody by the Company or such other
custodian as may be designated by the Committee or the Company, until such time,
if any, as your rights with respect to such Restricted Shares become vested, and
the Company may require that, as a condition of your receiving the Restricted
Shares, you shall have delivered to the Company or such other custodian as may
be designated by the Committee or the Company a stock power, endorsed in blank,
relating to such Restricted Shares. Upon the vesting of your rights with respect
to such Restricted Shares, the legend set forth above shall be removed from the
certificates or book entry credits evidencing such Shares.


(d) Failure to Assume or replace in a Change of Control. In the event of a
change of control prior to the final Vesting Date, unless provision is made in
connection with such change of control for (i) assumption of outstanding
Restricted Shares or (ii) substitution for such Restricted Shares of new
time-based restricted shares of a successor corporation or its “parent
corporation” (as defined in Section

4



--------------------------------------------------------------------------------




424(e) of the Code) or “subsidiary corporation” (as defined in Section 424(f) of
the Code) with appropriate adjustments as to the number and kinds of shares that
preserve the material terms and conditions of such outstanding Restricted Shares
as in effect immediately prior to the change of control (including, without
limitation, with respect to the vesting schedules, the intrinsic value of the
Restricted Shares as of the change of control and transferability of the
Restricted Shares), all such Restricted Shares shall vest as of immediately
prior to such change of control.


SECTION 4. Forfeiture of Restricted Shares. Unless the Committee determines
otherwise, and except as otherwise provided in your Employment Agreement or in
Section 3 of this Award Agreement, if your employment with the Company and its
Affiliates terminates prior to the final Vesting Date, your rights with respect
to all Restricted Shares for which the relevant Vesting Date has not occurred
shall immediately terminate, and you will be entitled to no further payments or
benefits with respect thereto. Furthermore, unless the Committee determines
otherwise, and except as otherwise provided in your Employment Agreement or in
Section 3 of this Award Agreement, if the Committee determines on the final
Determination Date that the Performance Goal has not been achieved, your rights
with respect to all of the Restricted Shares shall immediately terminate, and
you will be entitled to no further payments or benefits with respect thereto.


SECTION 5. Voting Rights; Dividend Equivalents. Prior to the date on which your
rights with respect to a Restricted Share become vested, you shall not be
entitled to exercise any voting rights with respect to such Restricted Share and
shall not be entitled to receive dividends or other distributions with respect
thereto.


SECTION 6. Non-Transferability of Restricted Shares. Unless otherwise provided
by the Committee in its discretion, Restricted Shares may not be sold, assigned,
alienated, transferred, pledged, attached or otherwise encumbered except as
provided in Section 9(a) of the Plan. Any purported sale, assignment,
alienation, transfer, pledge, attachment or other encumbrance of such Restricted
Shares in violation of the provisions of this Section 6 and Section 9(a) of the
Plan shall be void.


SECTION 7. Withholding, Consents and Legends. (a) Withholding. The delivery of
Share certificates pursuant to Section 3(c) of this Award Agreement is
conditioned on satisfaction of any applicable withholding taxes in accordance
with this Section 7(a) and Section 9(d) of the Plan. In the event that there is
withholding tax liability in connection with the vesting of Restricted Shares,
you may satisfy, in whole or in part, any withholding tax liability by having
the Company withhold from the number of Restricted Shares in which you would be
entitled to vest, a number of Shares having a Fair Market Value (which shall
either have the meaning set forth in the Plan or shall have such other meaning
as determined by the Company in accordance with applicable withholding
requirements) equal to such withholding tax liability.


(b) Consents. Your rights in respect of the Restricted Shares are conditioned on
the receipt to the full satisfaction of the Committee of any required consents
that the Committee may determine to be necessary or advisable (including,
without limitation, your consenting to the Company’s supplying to any
third-party recordkeeper of the Plan such personal information as the Committee
deems advisable to administer the Plan).


(c) Legends. The Company may affix to certificates for Shares issued pursuant to
this Award Agreement any legend that the Committee determines to be necessary or
advisable (including to reflect any restrictions to which you may be subject
under any applicable securities laws). The Company may advise the transfer agent
to place a stop order against any legended Shares.


SECTION 8. Successors and Assigns of the Company. The terms and conditions of
this Award Agreement shall be binding upon and shall inure to the benefit of the
Company and its successors and assigns.

5



--------------------------------------------------------------------------------




SECTION 9. Committee Discretion. Subject to the terms of the Plan, this Award
Agreement and your Employment Agreement, the Committee shall have full and
plenary discretion with respect to any actions to be taken or determinations to
be made in connection with this Award Agreement, and its determinations shall be
final, binding and conclusive.


SECTION 10. Dispute Resolution. (a) Jurisdiction and Venue. Notwithstanding any
provision in your Employment Agreement, you and the Company irrevocably submit
to the exclusive jurisdiction of (i) the United States District Court for the
District of Delaware and (ii) the courts of the State of Delaware for the
purposes of any suit, action or other proceeding arising out of this Award
Agreement or the Plan. You and the Company agree to commence any such action,
suit or proceeding either in the United States District Court for the District
of Delaware or, if such suit, action or other proceeding may not be brought in
such court for jurisdictional reasons, in the courts of the State of Delaware.
You and the Company further agree that service of any process, summons, notice
or document by U.S. registered mail to the other party’s address set forth below
shall be effective service of process for any action, suit or proceeding in
Delaware with respect to any matters to which you have submitted to jurisdiction
in this Section 10(a). You and the Company irrevocably and unconditionally waive
any objection to the laying of venue of any action, suit or proceeding arising
out of this Award Agreement or the Plan in (A) the United States District Court
for the District of Delaware or (B) the courts of the State of Delaware, and
hereby and thereby further irrevocably and unconditionally waive and agree not
to plead or claim in any such court that any such action, suit or proceeding
brought in any such court has been brought in an inconvenient forum.


(b) Waiver of Jury Trial. You and the Company hereby waive, to the fullest
extent permitted by applicable law, any right either of you may have to a trial
by jury in respect to any litigation directly or indirectly arising out of,
under or in connection with this Award Agreement or the Plan.


(c) Confidentiality. You hereby agree to keep confidential the existence of, and
any information concerning, a dispute described in Section 10 of this Award
Agreement, except that you may disclose information concerning such dispute to
the court that is considering such dispute or to your legal counsel (provided
that such counsel agrees not to disclose any such information other than as
necessary to the prosecution or defense of the dispute).


SECTION 11. Notice. All notices, requests, demands and other communications
required or permitted to be given under the terms of this Award Agreement shall
be in writing and shall be deemed to have been duly given when delivered by hand
or overnight courier or three Business Days after they have been mailed by U.S.
registered mail, return receipt requested, postage prepaid, addressed to the
other party as set forth below:


If to the Company:
DreamWorks Animation SKG, Inc.
1000 Flower Street
Glendale, CA 91201
Attention: General Counsel
Telecopy: (818) 695-6123


If to you:
At the address specified in the Company’s records





The parties may change the address to which notices under this Award Agreement
shall be sent by providing written notice to the other in the manner specified
above.


SECTION 12. Headings. Headings are given to the Sections and subsections of this
Award Agreement solely as a convenience to facilitate reference. Such headings
shall not be deemed in any

6



--------------------------------------------------------------------------------




way material or relevant to the construction or interpretation of this Award
Agreement or any provision thereof.


SECTION 13. Amendment of this Award Agreement. The Committee may waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate this Award Agreement prospectively or retroactively;
provided, however, that, except as set forth in Section 14(d) of this Award
Agreement, any such waiver, amendment, alteration, suspension, discontinuance,
cancelation or termination that would materially and adversely impair your
rights under this Award Agreement shall not to that extent be effective without
your consent (it being understood, notwithstanding the foregoing proviso, that
this Award Agreement and the Restricted Shares shall be subject to the
provisions of Section 7(c) of the Plan).


SECTION 14. Section 409A. (a) It is intended that the provisions of this Award
Agreement comply with Section 409A, and all provisions of this Award Agreement
shall be construed and interpreted in a manner consistent with the requirements
for avoiding taxes or penalties under Section 409A.


(b) Neither you nor any of your creditors or beneficiaries shall have the right
to subject any deferred compensation (within the meaning of Section 409A)
payable under this Award Agreement to any anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment or garnishment. Except as
permitted under Section 409A, any deferred compensation (within the meaning of
Section 409A) payable to you or for your benefit under this Award Agreement may
not be reduced by, or offset against, any amount owing by you to the Company or
any of its Affiliates.


(c) If, at the time of your separation from service (within the meaning of
Section 409A), (i) you shall be a specified employee (within the meaning of
Section 409A and using the identification methodology selected by the Company
from time to time) and (ii) the Company shall make a good faith determination
that an amount payable hereunder constitutes deferred compensation (within the
meaning of Section 409A) the payment of which is required to be delayed pursuant
to the six-month delay rule set forth in Section 409A in order to avoid taxes or
penalties under Section 409A, then the Company shall not pay such amount on the
otherwise scheduled payment date but shall instead pay it, without interest
(except as otherwise provided in your Employment Agreement), on the first
Business Day after such six-month period.


(d) Notwithstanding any provision of this Award Agreement to the contrary, in
light of the uncertainty with respect to the proper application of Section 409A,
the Company reserves the right to make amendments to this Award Agreement as the
Company deems necessary or desirable to avoid the imposition of taxes or
penalties under Section 409A. In any case, you shall be solely responsible and
liable for the satisfaction of all taxes and penalties that may be imposed on
you or for your account in connection with this Award Agreement (including any
taxes and penalties under Section 409A), and neither the Company nor any of its
Affiliates shall have any obligation to indemnify or otherwise hold you harmless
from any or all of such taxes or penalties.


SECTION 15. Counterparts. This Award Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument. You and the Company hereby
acknowledge and agree that signatures delivered by facsimile or electronic means
(including by fax, email or “pdf”) shall be deemed effective for all purposes.

7



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have duly executed this Award Agreement as of
the date first written above.


DREAMWORKS ANIMATION SKG, INC.,
by
 
 
 
Name:
 
Title:



Lew Coleman
 
 






8



--------------------------------------------------------------------------------




SCHEDULE A
Performance Goal with respect to the Restricted Shares


1.
The Performance Goal for the Restricted Shares shall be achieved if the Company
realizes cumulative positive earnings before interest income (net) and taxes
(“EBIT”) for either of the Performance Periods, determined as described in this
Schedule A.



2.
For the purpose of determining whether the Performance Goal has been achieved,
the following items shall be excluded:

a.
Share repurchases;

b.
Losses on the disposition or acquisition of a business;

c.
Expenses associated with changes in accounting principles, practices or
interpretations;

d.
Losses on discontinued operations;

e.
Effects of the Tax Receivable Agreement, dated October 27, 2004, between the
Company and DW Investment II, Inc., as may be amended or modified from time to
time;

f.
Amount of film amortization expense that represents interest expense capitalized
to films and other productions;

g.
For acquisitions occurring prior to December 31, 2013 and which include
contingent earnout payments, income or losses, and fair value adjustments of
contingent earnout payments, from such acquisitions;

h.
Any stock compensation expense associated with performance-vested equity awards
recognized during the applicable Performance Period;

i.
Expenses classified as provisions for a recapitalization;

j.
Write downs of capitalized development costs;

k.
Expenses from restructuring initiatives, including severance and salary
continuation payments;

l.
Third-party legal fees or any payments associated with litigation;

m.
Third-party legal, audit, consulting or banking costs associated with capital
raising, merger or acquisition activity; and

n.
Other expenses or losses that are disclosed as a special, one-time or
extraordinary item in accordance with generally accepted accounting principles.



3.
In each instance, the above-referenced items must be determined in accordance
with generally accepted accounting principles.



4.
The Committee may, in its sole discretion, include any of the items set forth in
paragraph 2 above in its calculation of EBIT if the inclusion has the effect of
decreasing the level of EBIT achieved, but in no event may such item or items be
included if such inclusion would have the effect of increasing the amount of
EBIT.



5.
Unless the Committee determines otherwise, and except as otherwise provided in
your Employment Agreement or in Section 3 of this Award Agreement, if the
Company’s EBIT was zero or less for both of the applicable Performance Periods,
the Performance Goal will not have been achieved, and you will not be entitled
to payment with respect to any of the Restricted Shares pursuant to this Award
Agreement, and such Restricted Shares will expire and be forfeited.







